Citation Nr: 9903604	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO) which denied entitlement to service connection for the 
cause of the veteran's death and entitlement to Chapter 35 
Dependents' Educational Assistance benefits.  Although the 
issue certified on appeal includes the question of the 
appellant's entitlement to educational benefits, there is no 
indication in the record that the appellant is seeking such 
benefits. Therefore the issue of entitlement to Chapter 35 
Dependents' Educational Assistance benefit will not be 
considered at this time.


REMAND

The Board observes that the death certificate shows that the 
veteran died at Walker Baptist Medical Center in the Jasper, 
Alabama on March 4, 1996.  However, the records pertaining to 
this final hospitalization are not of record.

The United States Court of Veterans Appeals (Court) has held 
that the VA should obtain all relevant private treatment 
records, which could potentially be helpful in resolving an 
appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  

The case is REMANDED to the RO for the following development:

1.  The RO should contact the appellant 
and request that she provide 
authorization to obtain the records of 
the veteran's final hospitalization.  
The RO should then contact such hospital 
and request all available clinical 
documentation and records pertaining to 
the veteran's death. 

2.  The RO should contact the appellant 
and request that she provide information 
as to all treatment the veteran received 
in the years prior to his death 
including the names and addresses of all 
treating physicians and hospitals.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.

3.  The parties are informed that there 
is a duty to submit evidence of a well 
grounded claim.  If the appellant can 
obtain any other additional evidence, 
including employment examinations or 
insurance examinations or any other 
opinions, that evidence should be 
submitted.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant is free to submit additional 
evidence and argument while the case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

LAY



- 2 -


